Citation Nr: 1129507	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle disorder, claimed as residuals of left ankle sprain.

3.  Entitlement to an initial rating in excess of 0 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from June 1978 to June 1981 and from October 2003 to April 2005, in addition to service with the National Guard.  The Veteran served in Iraq from March 2004 to March 2005 and has been awarded the Combat Infantryman's Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, granted service connection for left ear hearing loss, initially evaluated as 0 percent disabling, and denied service connection for PTSD and for residuals of left ankle sprain.  The Veteran disagreed and perfected his appeal with regard to these three issues.

In April 2011 the Veteran testified before the undersigned at a Board hearing via video-teleconference.  A transcript has been incorporated into the record.  The record was held open for 60 days for the submission of additional evidence; however no additional evidence has been received. 

In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of additional benefits for a spouse who is severely disabled has been raised by the record (see November 2010 VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a written statement received in December 2009, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of entitlement to an initial rating in excess of 0 percent for left ear hearing loss.  

2.  The Veteran does not have a left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for an initial rating in excess of 0 percent for left ear hearing loss.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for left ankle disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6(a), 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal of Initial Rating Left Ear Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a December 2009 written statement, signed by the Veteran's representative, submitted prior to the promulgation of a Board decision in the appeal, the Veteran indicated that he wished to withdraw the issue of an initial rating in excess of 0 percent for left ear hearing loss.

As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of an initial rating in excess of 0 percent for left ear hearing loss, and it is dismissed.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

a.  Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; 
(2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A September 2007 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.  

Notwithstanding the boilerplate contentions in the August 2007 claim, May 2008 notice of disagreement, and March 2009 substantive appeal that VA was obliged to inform the Veteran of negative evidence and of how to "counter" this evidence, the VCAA imposes no such duty, and the Board finds the duty to notify the Veteran in this case is satisfied.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The Veteran did not identify any treatment reports regarding the left ankle sprain disorder, and stated at the Board hearing that he had not sought any medical treatment for the left ankle.  See Transcript.  VA has satisfied its duty to assist.

Further regarding the claim for service connection for a left ankle disorder, claimed as residuals of a left ankle sprain, VA did not provide an examination.  The Board acknowledges that the Veteran was provided with two VA joints examinations, in October 2007 and January 2008, that focused on the Veteran's claims seeking service connection for the right knee and left knee, respectively.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the weight of the evidence demonstrates no in-service left ankle injury, disease, or event, or evidence of chronic manifestations of symptoms of a left ankle disorder, the absence of identified symptomatology for many years after separation, and no competent evidence of a diagnosis of this left ankle disorder, a remand for a VA examination is not necessary to decide this claim and would unduly delay resolution.  The complete claims file contains the Veteran's active duty treatment reports and many years of National Guard service treatment reports that included numerous Reports of Physical Examinations, a pre-deployment survey and a post-deployment survey from various service clinicians at different locations.  Not one medical treatment report, despite several complete evaluations that considered all the systems, contains a finding of a left ankle disorder.  The Board finds that the competent medical evidence of record is sufficient to make a decision on the claim. 
  
In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Left Ankle Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.
§ 3.303(d). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  Presumptive periods do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA or for disability as the result of an injury incurred or aggravated during inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(2), (24), 106; 38 C.F.R. § 3.6(a).

The Veteran contends that he is entitled to service connection for the residuals of a left ankle disorder, which he referred to as a left ankle sprain, that occurred while training and from which he continues to experience swelling and discomfort.  See Transcript, pp. 14-19.  

A review of the Veteran's active service treatment records (1978 - 1981) in addition to his Guard service treatment records, spanning from the 1980's to 2005 reflects no complaint, findings, diagnosis, or treatment of a left ankle sprain.  The July 2000 Report of Medical History included a handwritten notation of a "twisted ankle"; however, the service examiner's notes at the conclusion of the form referred only to the Veteran's right knee complaint.  As well, the July 2000 Report of Physical Examination (for being over 40) found both the feet and lower extremities to be clinically normal.  After a review of all the evidence of record, the Board finds that there is no in-service, ACDUTRA, or INACDUTRA left ankle injury or disease manifesting the symptoms claimed as left ankle disorder, and that symptoms of a left ankle disorder were not chronic in service.

The Veteran has reported dates for when he injured his left ankle; however, they vary tremendously through the record.  Because these dates vary and these statements are inconsistent, the Board finds that the statements are not credible and lack probative value.  On his August 2007 original claim, seeking service connection for a left ankle sprain, he dated the injury as having occurred in 1992.  On his May 2008 notice of disagreement he stated that the injury occurred in August 1998 and he submitted National Guard orders that ordered him to active duty, for two weeks, during August 1998, to provide support for a sporting event.  On the March 2009 substantive appeal the Veteran dated the injury as having occurred in 1997, while he was providing support for the same sporting event.  Finally, while testifying before the undersigned, the Veteran repeated, twice, that he had experienced the sprained ankle in 2003, immediately prior to his mobilization to Iraq and again while supporting the same sporting event.  See Transcript, p 14, p.19.  In the notice of disagreement the Veteran explained he did not immediately seek medical treatment because he didn't know where such a facility was and that he did not report the injury or recurring symptoms following his return from Iraq (2005) because he wanted to be reunited with his family.  See May 2008 statement, March 2009 substantive appeal.  The Veteran further testified that he has never sought medical treatment for the sprained left ankle, but has self treated, yet, he also testified to having his left ankle x-rayed at the service base, Fort Lewis, as he prepared to mobilize to Iraq.  See Transcript, p. 17 -19.   

Further weighing against the claim are the numerous Guard service treatment records wherein the Veteran was found to have a clinically normal lower extremity and which recorded other complaints of other symptoms and disorders, but not that of a left ankle disorder.  In January 1996 the Veteran underwent a physical examination (quadrennial) and the Report of Physical Examination found lower extremities and feet both clinically normal, though the examiner noted the Veteran's mouth had abnormal discoloration and there was a notable level of albumin.  The January 1996 Report of Medical History included a negative indication for lameness, and a list of handwritten notations that reported the Veteran's trick knee, history of broken bones in the fingers, but there was no report of any left ankle disorder or continuing discomfort.  

Of record is an Initial Review - Annual Medical Certificate (DA Form 7349) that was signed by the Veteran in March 1999.  The form is checked in the negative for current medical problems.  

In July 2000 the Veteran underwent a physical examination (over-forty).  Again, the lower extremities and feet were found to be clinically normal.  The block for defects and diagnoses included the observation of hypertension (HTN), right knee pain, and elevated findings that pertained to his liver.  The July 2000 Report of Medical History has a negative indication for lameness and on the reverse, for the category of whether the Veteran has ever been treated by or consulted a medical practitioner for other than minor illnesses, the handwritten notation includes "twisted ankle"; however, the examiner's notation referred to the Veteran's right knee pain, that he had had a recent MRI and that a torn meniscus was ruled out.  

The same form (DA Form 7349-R) was completed and signed by the Veteran in October 2001.  On this form the Veteran checked in the positive for current medical problems and listed were the following: medication for high blood pressure, Ibuprofen for his recent knee surgery, that he had high blood pressure, that he recently had arthroscopic surgery on his right meniscus, that he had a couple of chipped teeth, that he had had a small piece of stainless steel removed from his right shin, and that he had had a liver biopsy.  The Board observes that this is the second Department of the Army Form 7349-R form completed after the August 1998 two week tour, yet the Veteran not only did not report any left ankle injury or continuous symptoms, but, as demonstrated by the level of detail in his list of medications and medical history, the Veteran did report particular, current disorders with such specificity that he listed chipped teeth.  That he still did not list a left ankle disorder, even after reporting chipped teeth and a piece of stainless steel taken from his right shin, is evidence against the claim.

The January 2003 pre-deployment health assessment, for the anticipated deployment to southwest Asia, included the Veteran's note that he had lost a dental crown earlier that year.  On the Initial Medical Review (DA Form 7349-R), signed February 2, 2003, the Veteran checked in the negative for current medical/dental problem and listed having had surgery recently for a torn meniscus, right knee.  The Veteran observed it was surgically repaired and he had been cleared by his physician.  The Veteran also listed that he had had a hernia surgery, lower right, in November 2001, and that was also cleared by his physician, and he had had a root canal, right molar, with the crown to be installed within the week, still in February 2003.  He was found fully fit to deploy.  The August 2003 and December 2004 pre-deployment and post-deployment health surveys likewise found him fully fit and bear no mention of a left ankle, though his right knee was stable.

In March 2005 the Veteran returned from Iraq and the post-deployment health assessment, conducted at Fort Lewis, noted he had returned from theater the day before.  The examiner noted that in March 2005 the Veteran had complained of pain in his right knee being aggravated by the deployment and sciatic pain, and a cough that he had experienced for the previous 18 months.  He was referred to "FP" for a "PPD" reading.  Additional treatment reports from the service hospital dated immediately prior to March 22, 2005, indicated that the Veteran reported a chronic cough and pain in the "right, left, foot, knee", though the treatment report focused entirely on the right knee and right thigh, and assessed right knee pain and right thigh pain.  After five days, on March 22, 2005, he was cleared to demobilize.  

The Veteran's various statements that he did not report a left ankle injury, yet his left ankle was x-rayed at Fort Lewis (Transcript, p.18), and that he couldn't report pain or injuries due to the race or gender of the examiner (March 2009 substantive appeal), and that he chose not to report the left ankle injury and reoccurring pain and discomfort at the end of his deployment because he wanted to be released to rejoin his family are contradicted and outweighed by the considerable objective evidence of the Veteran repeatedly reporting his right knee pain and treatment, in addition to other medical disorders, and by the fact that he did report the cough and right knee pain upon return and was held five days for test results, for his cough, before he was demobilized.  Yet, throughout these service treatment reports, there was no mention of a complaint of a left ankle injury or continuous symptoms.  Therefore, the Board finds the Veteran's statements indicating an in-service left ankle injury or disorder to lack credibility, and are outweighed by the evidence of record that reflects no history, complaints, findings, diagnosis, or treatment for a left ankle disorder during any ACDUTRA or INACDUTRA period.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).    

The Board also finds that symptoms of left ankle injury were not continuous after service separation.  The post-deployment health assessment, dated in March 2005, found his low extremities clinically normal and without complaint that pertained to the left ankle.  There remains no credible evidence that the left ankle symptoms were continuous post-service.  The Board has already found the Veteran not to be credible with regard to his left ankle statements.  Further, the Veteran was afforded VA joint examinations in 2007 and 2008 for his right and left knees, which were then pending claims.  Both examiners noted his gait was normal.  As the Veteran has been found to have been inconsistent and self-contradictory as to when the injury occurred and as to the chronic nature of the symptoms in-service, and as there is no other credible evidence of record as to his post-service left ankle disorder, that is related to his service, the Board finds as a fact that the symptoms of a left ankle disorder have not been continuous post-service.   

The Board further finds that the Veteran does not have a current left ankle disability.  There is no objective evidence that there is any disorder that pertains to the Veteran's left ankle.  The Board has already found the Veteran's statements reporting the injury itself and his experiencing continuous symptoms of pain and discomfort after this injury to be too inconsistent and self-contradictory to be credible.  There remains no objective evidence that his left ankle currently has a disability.

The only evidence that the Veteran incurred a left ankle sprain and continues to experience residuals of a left ankle sprain are the Veteran's own statements, which the Board has already found to be so contradicted by the objective record, and to be so inherently contradictory, that these statements are not credible.  He testified to a variety of symptoms, that included swelling, pain, needing to bind the foot, and to experiencing a dead foot that drags.  See Transcript, pp. 17-19.  While the Veteran is competent to report symptoms that he has experienced, he is not competent, absent a showing his own medical training or knowledge, to render a diagnosis as complicated as one involving the orthopedic system of the foot.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition,  
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not stated on the record that he received this diagnosis, of a sprain, from any objective source, and no other treatment report, private or VA that is of record and contemporaneous with the Veteran's various statements that asserted varying dates for the injury.  

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that a preponderance of the evidence is against 

the Veteran's claim for service connection for a left ankle disorder, claimed as residuals of left ankle sprain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for an initial rating in excess of 0 percent for left ear hearing loss is dismissed.

Service connection for a left ankle disorder, claimed as residuals of left ankle sprain, is denied


REMAND

The Veteran was afforded a VA PTSD examination for his claim seeking service connection for PTSD.  The October 2007 examination report is of record and the examiner assessed no diagnosis, though the examiner noted alcohol dependence in full remission.  

To assist, the Board orders another VA examination to determine the nature and etiology of any acquired psychiatric disability for which the Veteran seeks service connection.  See McLendon, 20 Vet. App. 79 (noting the need for an examination when the evidence, in part, indicates that a disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability).  At the Board hearing in April 2011, the Veteran testified that, while he has not sought treatment elsewhere, he has continued to experience symptoms of an acquired psychiatric disorder following his return from deployment in Iraq in 2005.  See Transcript.  The Veteran also testified at length to his difficulty discussing his symptoms frankly with a female examiner, though the Board observes that the Veteran had a female representative at hearing and, as discussed above, throughout his service and Guard treatment records, the Veteran was examined by both female and male clinicians.  

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA PTSD or mental disorders examination to ascertain the nature and etiology of any current psychiatric disorder, to specifically include PTSD.  The VA examiner should review the relevant documents in the claims file, to include the April 2011 testimony, in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The VA examiner is asked to provide the following opinions:

a).  As to any current diagnosis of PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran has a diagnosis of PTSD related to the his exposure to combat during his deployment in Iraq (March 2004 to March 2005).  In addition, the VA examiner should specifically state whether or not an underlying stressor is related to the Veteran's fear of hostile military activity.

b.)  For any psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not due to active service, in particular the Veteran's deployment to Iraq (March 2004 to March 2005).

c.)  The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

2.  Re-adjudicate the claim for service connection for an acquired psychiatric disorder, that includes PTSD.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


